As the result of a collision between two motor vehicles, an action was instituted by (a) Frank N. Scelzi, owner and operator of one of the vehicles, to recover damages for injuries to his person and property, (b) Antoinette L. Scelzi, his mother, a passenger therein, to recover damages for personal injuries, and (e) Frank Scelzi, her husband, for medical expenses and loss of services. The jury rendered a verdict in favor of defendants with respect to the owner and passenger, and in favor of the husband. The trial *918court set aside the verdict and granted a new trial with respect to the passenger and her husband on the ground that it was inconsistent. The owner, the passenger, and her husband appeal from an order dated June 22, 1955 denying their motion to set aside the verdict on the ground that they did not have a fair trial by an impartial jury. These appeals have been abandoned. The owner appeals from the judgment entered on the verdict after severance of the action with respect to the passenger and her husband. Judgment unanimously affirmed, without costs. No opinion. Present—Wenzel, Acting P. J., Beldoek, Murphy, TJghetta and Hallinan, JJ.